Citation Nr: 1637355	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to May 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for headaches.  

The Veteran provided testimony during a videoconference hearing before the undersigned in June 2016.  A transcript has been associated with the record.  


FINDING OF FACT

The Veteran's headache disorder was incurred during service and has continued since.  


CONCLUSION OF LAW

The criteria for service connection for a headache disorder are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims file documents that during service in July 2005 the Veteran sustained a three-inch laceration to the top of his head which was treated and closed in an emergency room with two staples.  Service treatment records prior to, during, and after the head injury are negative for any complaints or diagnosis of a headache disorder.  The Veteran denied frequent or severe headaches in a November 2005 report of medical history and an examination at the time did not note any findings related to headaches.  However, service treatment records document that the Veteran was experiencing the onset and treatment of significant posttraumatic stress disorder (PTSD) symptoms beginning before the head injury, continuing through the second half of 2005, and was ultimately discharged following medical and physical evaluation board proceedings conducted in March and April 2006 due to his PTSD symptoms.  A separation examination is not of record.  

However, immediately upon discharge from service in May 2006, the Veteran filed a service connection claim for headaches due to the laceration injury to his head.  Upon examination in July 2006, exactly one year after the head injury, the Veteran reported that since the head injury and laceration, he has had some short headaches, lasting up to five minutes intermittently, one to two times per week. The examiner diagnosed headaches, left parietal and periorbital, throbbing, with migraine variant.  The VA examiner noted that the laceration on the head/scalp with intermittent headaches was incurred during military service.  

During the Board Hearing, the Veteran reported that he began to experience headaches shortly after the head injury and that he treated them with the over-the-counter medication he was already taking for other conditions.  See Board Hearing Transcript (Tr.) at 5.  He further stated that those headaches have continued since military service and now occur three to four times per week and last anywhere between three or four minutes up to a couple hours.  Id. at 6.  He continues to take pain medication for orthopedic conditions that also treat his headaches.  Id. at 7.  

The Board notes that a second VA examination was provided in February 2014.  The examination report states that the Veteran reported that his headaches began approximately one year after his in-service head injury and that he was subsequently diagnosed with migraines.  The examiner stated that there are no documents or records of sick calls indicating that he was experiencing an associated headache during that time and the Veteran reported during the examination that the headaches began one year after the head injury.  The examiner opined that it is highly unlikely that a complication from the scalp injury presented itself one year after the incident and that the scalp laceration is not related to his now claimed headaches.  

Regarding the reported onset one year post-head injury, the Board notes that the Veteran filed a claim for headaches, asserting that they are directly due to the in-service head injury, within about ten months of the injury.  Moreover, the examiner's opinion, regarding whether the scalp laceration presented a complication one year later, is not responsive to the question at hand, which instead pertains to whether the head injury which resulted in the laceration also resulted in a headache disorder.  Finally, the Board notes that the lack of contemporaneous records documenting complaints of headaches during service is not definitive evidence that the headache disorder did not have onset during or as a result of service.  For these reasons, the Board finds the February 2014 VA opinion to be of little probative value when determining the etiology of the currently diagnosed headache disorder.  

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is sufficient to establish that the Veteran has a chronic headache disorder that began immediately following the in-service head injury.  Although the record does not demonstrate that the Veteran reported the headaches to a medical professional during service, he had other significant medical issues being treated at the time which may have taken precedence.  Moreover, he reported during the Board hearing that he treated his headaches during service with medication he was already taking for his other medical issues.  The Board finds significant the fact that the Veteran filed for service connection for headaches incurred due to the head injury almost immediately after his discharge.  Moreover, his testimony regarding the onset and treatment of his headaches has been consistent, with the exception of the February 2014 VA examination report, which as noted above the Board assigns little probative value.  As such, the Board finds the Veteran's competent testimony to be credible and, when taken into consideration along with the July 2006 VA examiner's findings, is sufficient to establish service connection in this claim.  

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the currently diagnosed headache with migraine variant disorder was incurred as a result of an in-service head injury, and, therefore, service connection for the headache disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for headache disorder with migraine variant is granted.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


